DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on October 23, 2020.  
Claims 1-4 and 7 have been amended.  
Claims 5-6 have been cancelled.  
Claims 1-4 and 7 are pending.

Response to Amendment
Amendments to Claims 1-4 and 7 are acknowledged.  Amendments to Claims 1 and 7 were sufficient to overcome the Claim Objections of Claims 1 and 7.  Amendments to Claim 7 were sufficient to overcome the 35 USC 112(b) rejection of Claim 7.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0267456 Serizawa, in view of US 2007/0214094 Yokota.

As per Claims 1 and 7, Serizawa discloses a receipt printer and a method of controlling a receipt printer comprising: 
a printing mechanism configured to print a receipt as a sales receipt (Serizawa: [0017] a receipt printer for printing a receipt and a journal); 
a memory configured to store a control program (Serizawa: [0028], the RAM serves as a working memory); and 
a processor configured to: 
read the control program from the memory and execute the control program (Serizawa: [0028], the printer comprises a control section consisting of a CPU, ROM, and RAM, the programs executed by the printer are sorted in the ROM and the RAM serves as a working memory for developing the programs read by the CPU from the ROM, and [0032], the CPU of the control section realizes the functions of the foregoing sections by executing the programs), 
receive receipt print information including POS data regarding purchases from a POS accounting apparatus for performing accounting processing regarding the purchases made by a customer (Serizawa: [0025], generated receipt data according to the commodity information and settlement information registered by the registration section and outputs the generated receipt data to the printer), 
generate receipt information including generation data and processing history information, wherein the generation data is generated in accordance with the receipt print information, (Serizawa: [0025] receipt data generation section generates receipt data including identification information of a POS terminal, a company code, a store code, and a store clerk code[0034], electronic receipt data generation section of the printer converts the receipt data received from the POS terminal to structured data to generate electronic receipt data), 
perform at least one of 
processing for causing the printing mechanism to print the receipt in accordance with the receipt print information and deleting (Serizawa: [0038], printing data generation section outputs the generated printing data to the print head and instructs the print head to print a paper receipt), and 
processing for transmitting the receipt information to an external device different from the POS accounting apparatus (Serizawa: [0036], the electronic receipt data generation section sends the generated electronic receipt data to the portable terminal through the NFC antenna).

Serizawa fails to disclose a receipt printer and a method of controlling a receipt printer comprising: 
when the processor has caused the printing mechanism to print the receipt, a first part of image data of the receipt from the generation data to update the generation data, wherein the updated generation data includes a second part of the image data of the receipt,
includes in the processing history information, information indicating details of the receipt information having been processed.  

Yokota teaches a receipt printer and a method of controlling a receipt printer comprising: 
when the processor has caused the printing mechanism to print the receipt, a first part of image data of the receipt from the generation data to update the generation data, wherein the updated generation data includes a second part of the image data of the receipt (Yokota: [0202], receipt management server changes the corresponding stat information to indicate that the printing has already been performed therefore the image is updated from unprinted or pending to printed),
includes in the processing history information, information indicating details of the receipt information having been processed (Yokota: [0095], the receipt management server manages the state of the electronic receipt, e.g. whether the electronic receipt has already been outputted as a paper receipt).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Serizawa to include processing history information indicating receipt information details as taught by Yokota, with the receipt printer as taught by Serizawa with the motivation of printing electronic data representing value information while preventing the electronic receipt from being used for fraudulent billing (Yokota: [0012], lines 1-5).

As per Claim 2, Serizawa discloses the receipt printer, wherein the processor generates as the generation data at least one of text data in accordance with the POS data and the image data of the receipt as an electronic receipt (Serizawa: [0035]).  

As per Claim 3, Serizawa discloses the receipt printer, wherein if the processor transmits the receipt information to the external device, the processor includes in the processing history information at least one of information identifying the receipt printer of a transmission source, information identifying the external device of a transmission destination, and date and time information of the transmission of the receipt information to the external device (Serizawa: [0048]).  



Yokota teaches wherein if the processor has caused the printing of the receipt, the processor includes in the processing history information printed information indicating completion of the printing of the receipt (Yokota: [0202]).

The motivation to combine the teachings of Yokota within the Serizawa reference is discussed in the rejection of Claims 1 and 7, and incorporated therein.

As per Claim 4, Serizawa fails to disclose the receipt printer, wherein the processing history information includes a print flag indicating whether or not the receipt has been printed, and 
if the processor includes in the processing history information printed information indicating the completion of the printing of the receipt, the processor sets the print flag to a state indicating completion of printing.  

Yokota teaches the receipt printer, wherein the processing history information includes a print flag indicating whether or not the receipt has been printed (Yokota: [0202]), and 


The motivation to combine the teachings of Yokota within the Serizawa reference is discussed in the rejection of Claims 1 and 7, and incorporated therein.



Response to Arguments
Applicant's arguments filed October 23, 2020 have been fully considered but they are not persuasive.

Applicant argues that the combination of Serizawa and Yokota do not teach , suggest or render obvious at least the features of “perform…processing for causing the printing mechanism to print the receipt in accordance with the receipt print information and deleting, when the processor has caused the printing mechanism to print the receipt, a first part of image data of the receipt from the generation data to update the generation data…the updated generation data includes a second part of the image data of the receipt,” as recited in amended independent claim 1.  Serizawa discloses a printing data generation section that outputs the generated printing data to the print head and instructs the print head to print a paper receipt (Serizawa: [0038]), and thus discloses causing the printing mechanism to print the receipt.  Yokota teaches that a receipt management server changes the corresponding state information of a receipt to indicate that the printing has already been performed after receiving an ID that the receipt has been printed (Yokota: [0202]).  Changing the data of the state of the receipt within the receipt data is an example of deleting a first part of image data of the receipt from the generation data (deleting the previous state data) and updating the generation data to include a second part of the image data of the receipt (replacing the deleted previous state with the current state that the printing has been performed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687